267 S.C. 664 (1976)
230 S.E.2d 816
The STATE, Respondent,
v.
James SROKA, Appellant.
20331
Supreme Court of South Carolina.
December 21, 1976.
Messrs. Barry Krell and Ray P. McClain, of Charleston, for Appellant.
Messrs. Daniel R. McLeod, Atty. Gen., Joseph R. Barker and Robert N. Wells, Jr., Asst. Attys. Gen., of Columbia, and Robert B. Wallace, Sol., of Charleston, for Respondent.
December 21, 1976.
LEWIS, Chief Justice:
Appellant, James Sroka, and a codefendant were convicted of armed robbery of the manager of Doscher's Red and White Store in Charleston County, and each sentenced to prison terms. Only Sroka has appealed. Judgment is affirmed.
Appellant charges that the trial judge erred (1) in refusing to permit cross-examination of a key State's witness concerning *665 the prior conviction of the witness for possession of stimulant drugs without a prescription; (2) in refusing to grant certain requested charges to the jury; (3) in refusing to grant a mistrial because of testimony concerning an alleged prejudicial declaration of the codefendant; and (4) in allowing the entire trial transcript to be included in the Transcript of Record.
We affirm because the guilt of the appellant is conclusively shown by the record and any alleged error could not have been prejudicial. Any doubt about the correctness of this conclusion is eliminated by the admission of appellant in open court, after conviction and during the pre-sentence inquiry by the trial judge, that he had participated in the robbery with a sawed-off shotgun. Further review of the record, therefore, is rendered unnecessary. State v. Key, 256 S.C. 90, 180 S.E. (2d) 888; State v. Miller, 266 S.C. 409, 223 S.E. (2d) 774.
Judgment affirmed.
LITTLEJOHN, NESS, RHODES and GREGORY, JJ., concur.